       Case: 3:20-cv-50169 Document #: 1 Filed: 05/12/20 Page 1 of 3 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

John Cabello, in his individual capacity, and
on behalf of all citizens of the State of Illinois
similarly situated,

        Plaintiff,

v.                                                      No. 20 C 50169

Governor Jay Robert Pritzker, in his official
capacity,

        Defendant.

                                     NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that Defendant Governor JB Pritzker (“Governor”) hereby

removes to this Court the State Court Action described below.

        1.      On April 29, 2020, Plaintiff commenced an action in the Circuit Court for the

Seventeenth Judicial Circuit, Winnebago County, Illinois, captioned John Cabello, in his

individual capacity, and on behalf of all citizens of the State of Illinois similarly situated v.

Governor Jay Robert Pritzker, in his official capacity, No. 2020-CH-0000210 (“State Court

Action”). Plaintiff’s Verified Complaint for Declaratory Judgment and Injunctive Relief

(“Complaint”) filed in the State Court Action on April 29, 2020, is attached as Exhibit 1.

        2.      The Governor is the only defendant named in the State Court Action. The

Governor received a copy of the Complaint on April 29, 2020. The Governor’s Notice of

Removal is therefore timely pursuant to 28 U.S.C. § 1446(b)(1) because it is filed in this Court

within 30 days of receiving a copy of the Complaint.

        3.      The State Court Action is removable pursuant to 28 U.S.C. § 1441(a) because it

arises under the Constitution, laws, or treaties of the United States and therefore the Court has
       Case: 3:20-cv-50169 Document #: 1 Filed: 05/12/20 Page 2 of 3 PageID #:2




original jurisdiction over it pursuant to 28 U.S.C. § 1331. The State Court Action arises under the

Constitution, laws, or treaties of the United States because Count III of the Complaint seeks a

declaration that certain executive orders issued by the Governor in response to the COVID-19

pandemic “violate[ ] the procedural due process rights of Cabello, and all citizens similarly

situated” under the U.S. and Illinois Constitutions and “violate[ ] the substantive due process

rights of Cabello, and all citizens similarly situated” under the U.S. and Illinois Constitutions.

Complaint Count III prayer for relief ¶¶ A–B. Plaintiff alleges that the Governor’s executive

orders “have left every citizen of this state completely devoid of any procedural due process

rights to protect their liberty afforded them by the United States and Illinois Constitutions.” Id.

¶ 114. Plaintiff further alleges that his and other Illinoisans’ “fundamental right[s] . . . of free

movement to leave their homes and engage in activities as they so desire were arbitrarily stripped

away” by the Governor’s executive orders “without due process of law as required by the United

States Constitution [and] the Illinois Constitution.” Id. ¶ 50.

        For all these reasons, the Governor removes the State Court Action to this Court.



 Date: May 12, 2020                                    Respectfully submitted,

 KWAME RAUOL                                           /s/ R. Douglas Rees
 Illinois Attorney General
                                                       Deputy Attorney General, Civil Division
 R. Douglas Rees
 Thomas J. Verticchio                                  Office of the Illinois Attorney General
 Christopher G. Wells                                  100 West Randolph Street, 12th Floor
 Darren Kinkead                                        Chicago, Illinois 60601
 Isaac Freilich Jones                                  312-814-3498
 Office of the Illinois Attorney General               rrees@atg.state.il.us
 100 West Randolph Street, 12th Floor
 Chicago, Illinois 60601
 312-814-3000

 Counsel for the Governor


                                                   2
      Case: 3:20-cv-50169 Document #: 1 Filed: 05/12/20 Page 3 of 3 PageID #:3




                                CERTIFICATE OF SERVICE


I certify that on May 12, 2020, I caused a copy of the foregoing Notice of Removal to be served
on the following counsel of record for Plaintiff in the State Court Action via the email addresses
listed below:

Thomas G. DeVore
Erik Hyam
DeVore Law Offices, LLC
118 N. 2nd St.
Greenville, IL 62246
618-664-9439
tom@silverlakelaw.com
erik@silverlakelaw.com

Austin Scott Davies
415 S. Mulford Road
Rockford, IL 61108
815-900-2300
attorneyaustindavies@gmail.com

                                                     /s/ R. Douglas Rees




                                                 3
